DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8, and 11-20, are pending and being examined.

Response to Amendment
The previous objection of Claims 6, 11, 12, 19, and 20, for minor informalities is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 1-4, 6-10, and 13-15, under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0280191 A1 to Dixit et al. (hereinafter Dixit) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 1-10 and 12-20, under 35 U.S.C. 103 as being unpatentable over US 2004/0034154 A1 to Tutin et al. (hereinafter Tutin) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 11, under 35 U.S.C. 103 as being unpatentable over US 2004/0034154 A1 to Tutin et al. (hereinafter Tutin), as applied to claim 1, and in further view of WO 2013/057432 A1 to Kiefer et al. (hereinafter Kiefer) is/are withdrawn in light of the Applicant’s amendments.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-8, 13, and 15-19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017-082374 A to Hayashi et al. (hereinafter Hayashi).

Regarding claims 1-7, 13, and 15-19, Hayashi teaches an aqueous binder for mineral fiber laminates comprising a copolymer having unsaturated (poly)carboxylic acid/anhydride monomer, and a crosslinking agent containing a polyepoxy compound and water (See abstract). Specifically, in example 9, the aqueous binder comprises 100 parts of a polyacrylic acid, 5 parts of sorbitol glycidyl ether, 10 parts of triethanolamine, 20 parts of water, and a catalyst (See para 58, and Examples in Table 2, para 69). The above sorbitol glycidyl ether meets 100 wt% of the claimed aliphatic epoxy cited in claims 1, 6, 7, 16 and 17, and the above triethanolamine meets the claimed trihydroxyl functional hardener cited in claims 1 and 16. The mineral fibers suitably used include glass fibers, rock wool, or slag fibers. (para 52). The aqueous binder is applied to a glass fiber laminate in an amount of 15 wt% relative to the weight of the laminate and cured/dried at 215 deg C to obtain the laminate (para 64), which meets the claimed insulation product, mineral fibers, aqueous binder, hardener, catalyst, and crosslinking temperature, and the above 0.5 epoxy/hydroxy hardener ratio and process, meets the cited in claims 1-7, 13, 15, and 16-19.

Regarding claim 8, as cited above and incorporated herein, Hayashi teaches claim 6. Hayashi teaches the above sorbitol glycidyl ether which meets claim 8 since the aliphatic polyepoxy obtained by oxidation is an optional component of claim 6.

Claim(s) 1-4, 6-8, 11, 13, 14, 16-18, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,787,220 A to Maher. (hereinafter Maher).

Regarding claims 1-4, 6, 7, 11, 13, 14, 16, and 17, Maher teaches in a composition comprising water, 3.78 g of glycerol, 1.845 g of 1,4-butanediol diglycidyl ether and 4.92 g of sodium starch xanthate (45 g of 10.93% solution), (See example 2, col 8, ln 45-55). The composition is incorporated into woven fiber glass cloth and is dried and crosslinked, to form a reinforced fiber cloth (See Table, Example 6, col 11, ln 5-45, and col 2, ln 2-28), which meets the claimed insulation product. The above composition meets the claimed aqueous binder and the above glass cloth and composition meets 100% of the insulation product and when dried (i.e. water removed) the epoxy/hardener represents 100% of the binding compound cited in claims 3, 14, 16 and 17. The above 1,4-butanediol diglycidyl ether meets two epoxy function aliphatic epoxy compound and represents 100% of the epoxy compounds and meets the polyglycidyl ether of butanediol cited in claims 6 and 7. The above glass cloth meets the mineral wool cited in claims 2 and 4. The above glycerol and starch xanthate also meets the claimed polyol hardener having 2 or more hydroxy groups cited in claims 1, and 11. Maher also teaches the molded films can further include dyes (Claim 4, col 20, ln 58-64), which meets the additives cited in claim 13.

Regarding claim 8, as cited above and incorporated herein, Maher teaches claim 6. Maher further teaches the above polyepoxide as a diglycidyl ether of 1,4-butanediol which meets claim 8 since the aliphatic polyepoxy obtained by oxidation is an optional component of claim 6.

Regarding claim 18, as cited above and incorporated herein, Maher teaches claim 16. Maher further teaches the composition is dried/cured at room temperature (See examples). 	
Maher is silent regarding crosslinking temperature. 
However, Maher teaches the same glycerol hardener and polyglycidyl ether of butanediol cited in claims 7 and 11. Furthermore, it is well known in the art that curing temperatures are directly related/dependent upon the type of curing agents used. 
Thus, one skilled in the art would have a reasonable expectation for the composition of Maher to have the claimed curing temp properties of the claimed invention because Maher teaches a substantially identical composition to the claimed invention such as the same glycerol hardener and binding compound of polyglycidyl ether of butanediol cited in claims 7 and 11 and it is well known in the art that curing temperatures are directly related/dependent upon the type of curing agents used. See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,787,220 A to Maher. (hereinafter Maher).
Regarding claim 15, Maher teaches in a composition comprising 3.78 g (0.041 mol) of glycerol (92 g/mol) and 3 times the stoichiometric mount of diepoxide, diglycidyl ether of 1,4-butanediol (202 g/mol) in example 1 (i.e. 0.369-1.845 g), (See example 6, col 11, ln 5-8), which correlates to 1.1-5.5g of diepoxide, or a range of 0.29-1.46 parts of epoxy for one part of hardener, and this overlaps and meets the claimed amount cited in claim 15. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).	

Claim(s) 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-082374 A to Hayashi et al. (hereinafter Hayashi), as applied to claim 1, and in further view of US 2004/0034154 A1 to Tutin et al. (hereinafter Tutin). 
Regarding claim 20, as cited above and incorporated herein, Hayashi teaches claim 1. Hayashi also teaches the aqueous binder is used in the field of mineral fiber laminates (para 1-2), and that the aqueous binder has excellent adhesion to mineral fibers, and has excellent flexibility and adhesiveness (para 6).
Hayashi does not explicitly teach the process of manufacturing cited in claim 20.
However, Tutin teaches an aqueous binder composition comprising a water-dilutable/dispersible mixture of an epoxide and a crosslinking agent, used for glass fiber and/or fiberglass insulation (See abstract), wherein the term glass fiber and fiberglass include mineral fibers (i.e. mineral wool) and glass fibers (para 23), which is in the same field of use as cited above in Hayashi. Tutin further teaches the insulation is obtained by the process wherein the above glass fibers are made by molten mineral material flowed into a furnace, then attenuated into fibers, which are collected and formed into a mat or blanket, (para 56-57), wherein the above epoxy binder material is then applied to glass mat/blanket, wherein the binder coated mat/blanket is heated to dry/volatize the water from the binder, and cured at 200 deg C to form the finished glass fiber product (para 45, and 59-63). The above meets the process cited in claim 20. The above teaching of Tutin also demonstrates that the process is a known suitable process for forming glass fiber insulation products.
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the aqueous binder composition of Hayashi as the aqueous binder in the process of making the insulation of Tutin because Hayashi also teaches the aqueous binder used in the same field of mineral fiber laminates (para 1-2), and that the aqueous binder has excellent adhesion to mineral fibers, and has excellent flexibility and adhesiveness (para 6), and the above teaching of Tutin also demonstrates that the process is a known suitable process for forming glass fiber insulation products. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Claim(s) 1-4, 6-8, and 12-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0155122 A1 to Okabe et al. (hereinafter Okabe).

Regarding claims 1-4, 6-8, and 12-15, Okabe teaches an epoxy resin composition comprising a biomass-derived epoxy compound and at least one biomass-derived curing agent (See abstract and para 35-36), wherein the biomass-derived epoxy compound includes lignins, lignophenols, soybean oils or castor oils (para 32), and the curing agent includes a bio-derived compound (para 36), and used in the field of prepreg and computer laminates (para 65). Specifically, in examples 5-11, Okabe teaches an epoxy resin varnish composition comprising an epoxy lignin, a lignin curing agent, a methoxyethanol and MEK solvent, and a curing catalyst is used to impregnate a glass cloth to form a prepreg which can be used to form a laminate and cured at 220 deg C (para 126-128). The above catalyst meets claim 13. Okabe further teaches examples of the biomass-based epoxy resin include lignins or soybean oils (para 32), which meets the claimed aliphatic polyglycidyl ether of a vegetable oil cited in claims 1, and 6-8. The above lignin curing agent also meets the claimed polyol hardener cited in claims 1, and 12. 
Okabe further teaches an epoxy resin varnish comprising a solvent and 10-90 wt% of the epoxy resin composition (para 37). The varnish is used to impregnate a glass cloth, which is cured to form a laminate (para 126-128), which meets the claimed insulation product of 100 wt% of the mineral fibers and binder cited in claims 1-4. The glass cloth meets the claimed woven mineral fiber cited in claims 1-4
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use an epoxy soybean oil of Okabe as the biomass-derived epoxy resin in the epoxy varnish of Okabe because Okabe further teaches examples of the biomass-based epoxy resin include lignins or soybean oils (para 32), which demonstrate that epoxy derived from soybean oils are examples of suitable biomass-derived epoxy resins that can be used in epoxy varnish compositions. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Claim(s) 1-4, 6-8, and 12-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0281273 A1 to Kurata (hereinafter Kurata) and in further view of US 2010/0155122 A1 to Okabe et al. (hereinafter Okabe),

Regarding claims 1-4, 6-8, and 12-15, Kurata teaches an insulating polymeric composition comprising epoxidized linseed oil and lignin curing agent used in an epoxy:hydroxyl ratio of 1:1 (para 32), and 0.2-2 parts of an imidazole curing accelerator per 100 parts of epoxy resin (para 26), which meets at least 50% of the binder is the epoxy and hardener cited in claim 14 and the ratio meets claim 15. The composition is heated to 170 deg C and cured (para 32). The above epoxidized linseed oil meets the claimed aliphatic epoxy obtained by functionalization of a vegetable oil (i.e. oxidation of double bonds), cited in claims 6-8, and the lignin meets the claimed hardener cited in claim 12. Kurata further teaches the insulating polymeric composition is used in the field of electric power systems (para 1-2) such as printed wiring boards (para 5). Kurata also teaches the insulating polymeric composition has superior mechanical strength at high temperatures compared to epoxy resins derived from fossil fuels (para 22 and 4). The above insulating polymeric composition meets the claimed binder cited in claim 1.
Kurata does not explicitly teach the mineral fibers.
However, Okabe teaches an epoxy resin composition comprising a biomass-derived epoxy compound and at least one curing agent (para 35-36), wherein the biomass-derived epoxy compound includes lignins, lignophenols, soybean oils or castor oils (para 32), and the curing agent includes a bio-derived compound (para 36), and used in the field of prepreg and computer laminates (para 65), which is the same field of use of bio-based epoxy compositions for electronics cited above in Kurata. Okabe further teaches an epoxy resin varnish comprising a solvent and 10-90 wt% of the epoxy resin composition (para 37). The varnish is used to impregnate a glass cloth, which is cured to form a laminate (para 126-128), which are used to form printed circuit boards. (para 41).  The glass cloth meets the claimed woven mineral fiber cited in claims 1-4.
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use glass woven fibers of Okabe for the insulating polymeric composition of Kurata because Okabe teaches the same field of use of bio-based epoxy compositions for printed wiring boards as cited above in Kurata and Okabe further teaches that glass fiber cloths are impregnated and cured to form laminates (para 126-128), which are used to form printed circuit boards, (para 41), and this teaching demonstrates that it is known in the art that glass fiber cloths are suitable for use in insulation epoxy based products such as printed wiring boards. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 11-20, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HA S NGUYEN/Examiner, Art Unit 1766   


/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766